People ex rel. Barca v Warden (2022 NY Slip Op 04349)





People v Barca


2022 NY Slip Op 04349


Decided on July 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
LILLIAN WAN
JANICE A. TAYLOR, JJ.


2022-03435	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. 
vHamilcar Barca, petitioner, Warden, etc., respondent. 


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Ilana Atlas of counsel), for respondent.
Hamilcar Barca, East Elmhurst, NY, petitioner pro se.

Writ of habeas corpus in the nature of an application to release Hamilcar Barca upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71897/2021, and application for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CHRISTOPHER, WAN and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court